Opinion issued January 13, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00457-CR
———————————
LONEY MORRIS, III, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 176th District Court
Harris
County, Texas

Trial
Court Case No. 1258903
 

MEMORANDUM OPINION
Appellant, Loney Morris III, has filed a
document in which he requests that this Court dismiss the
above-referenced appeal.   We
construe the document as a motion to dismiss his appeal of trial court cause
number 01-10-00457-CR. The document is signed by appellant Morris. See Tex. R. App. P. 42.2(a).  In addition, retained counsel has filed a
motion to withdraw.
We have not yet issued a decision. Accordingly, we grant the motion to dismiss
the appeal and counsel’s motion to withdraw. 
The appeal is dismissed.
We dismiss any pending
motions as moot.
The Clerk of this Court is
directed to issue the mandate within 5 days of the issuance of this opinion.  See Tex. R. App. P. 18.1(c).  
          
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala
and Bland.
Do not publish. 
 Tex. R. App. P. 47.2(b).